       Case 1:19-cv-05727-JPO-RWL Document 96 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X              9/14/2020
EDWARD BANKS,                                                  :
                                                               :   19 Civ. 05727 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
MCGLYNN, HAYS & CO., INC., et al.,                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court is in receipt of Defendants’ request for a discovery conference (Dkt. 93)

and Plaintiff’s response (Dkt. 94). The parties’ applications are resolved as follows:

        1.       Defendants’ request for a discovery conference is denied without prejudice

as premature. Defense counsel must comply with his obligation to meet and confer

pursuant to this Court’s individual rules of practice. If unresolved items remain after the

requisite meet and confer, the parties may address them with the Court at that time.

        2.       Recordings: Plaintiff is correct about what this Court ordered during the

August 18, 2020 teleconference – Plaintiff has represented that there is no more than the

nine-second recording and that none previously existed. Defendant may pursue that

issue at the deposition of Plaintiff and can pursue appropriate relief if warranted based on

the facts learned.

        3.       Authorizations: As the Court previously ordered, Plaintiff shall identify the

prospective employers who Plaintiff alleges received negative comments from

Defendants; Plaintiff shall also provide authorizations for Defendants to release records

pertaining to Plaintiff’s application to those specific employers.




                                                        1
      Case 1:19-cv-05727-JPO-RWL Document 96 Filed 09/14/20 Page 2 of 2




       4.       Depositions: As per above, the parties shall properly meet and confer.

       5.       Plaintiff’s request to file a motion for sanctions is denied without prejudice

at this time.

                                            SO ORDERED.




                                            _______________________________
                                            ROBERT W. LEHRBURGER
                                            UNITED STATES MAGISTRATE JUDGE

Dated: September 14, 2020
       New York, New York

Copies transmitted to all counsel of record.




                                               2
